       Case 1:20-cv-00023-SPW-TJC Document 20 Filed 12/07/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 D&F SANITATION SERVICE and
 ROBERT L. DUNKER,                               CV 20-23-BLG-SPW-TJC


                     Plaintiffs,
                                                     ORDER
 vs.



 ALLIED WASTE SERVICES OF
 NORTH AMERICA,LLC,

                     Defendant.


       Upon the parties' Joint Stipulation for Dismissal(Doc. 19), by and between

their counsel of record,

       IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED


WITH PREJUDICE, with each party to bear their own costs and attorney's fees.

       The Clerk of Court is directed to notify counsel ofthe making of this Order.

       DATED this              of December, 2020.




                                       ;USANP. WATTERS
                                       U.S. DISTRICT JUDGE
